Bloodworth, J.
The petition for certiorari is lacking in more than one of the mandatory provisions of the law. In the record there is a copy of the bond in which it is alleged that the principal and security “acknowledge themselves held and bound to George W. Jordan, Commissioner of the City of Hawkinsville and his successors in office,” in > a certain sum.. While this bond is ap*194proved by the clerk of the city, the petition does not allege that the bond was filed with the clerk, or that it was approved and accepted by him, and there is no certificate from him.that the bond was filed with and approved and accepted.by him. No certified copy of the bond is attached to the petition. Moreover, the copy of the alleged bond which appears in the record is not payable as required by law, nor is it in any way identified. Under the ruling in Gillespie v. Macon, 19 Ga. App. 1 (90 S. E. 970), the judge of the superior court did not err in overruling the certiorari. See Park’s Ann.- Code, § 5191 (a); Simon v. Savannah, 4 Ga. App. 171 (2) (60 S. E. 1036); Andrews v. Edison, 21 Ga. App. 292 (94 S. E. 282); Parks v. Atlanta, 22 Ga. App. 244 (95 S. E. 935); Williams v. Dublin, 24 Ga. App. 358 (2) (100 S. E. 77); Allen v. Blue Ridge, 28 Ga. App. 69 (110 S. E. 322).

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.